Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-20, 22, and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/086789 by Lichtenhan et al. (Lichtenhan) in view of U.S. Patent Publication No. 2009/0043042 by Lippa et al. (Lippa). 
In regards to claims 1-2, Lichtenhan teaches a method of separating analytes in a liquid sample (P9, paragraph 3; P10, paragraph 2; P2, paragraph 1).  
Lichtenhan teaches the composition comprising a solid support having an exterior surface (P2, paragraph 2; “surface modification agents” indicates an exterior surface; P9, paragraph 3).  Lichtenhan teaches a ligand comprising a polyhedral oligomeric silsesquioxane moiety (P2/L7-15; P9, paragraphs 1-3).  
Lichtenhan teaches a linker covalently bound to both the polyhedral oligomeric silsesquioxane moiety and the exterior surface of the solid support (P4/L2-14; claim 4).  Lichtenhan teaches the linker comprises oxygen, silicon, amines, acetate (P4/L2-14).  Lichtenhan teaches the linker comprises linear aliphatic groups (P4/L2-14).  Lichtenhan teaches this structure forms a chemically precise building block with improve gas diffusion and selectivity properties (P4/L2-14).  

As the gas diffusion and selectivity properties are variables that can be modified, among others, by adjusting the length and composition of the linker carbon chain, the precise linker carbon chain length and composition would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed length and composition of the linker carbon chain cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the length and composition of the linker carbon chain in the method of modified Lichtenhan to obtain the desired balance between the gas diffusion and selectivity properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lichtenhan teaches the POS moiety is grafted to the solid support through only a single locus; wherein the linker is interposed between the POS moiety and the solid support (Figure 2; drawings on far right; P2/L2-14; P3/L19-20; claim 4). 
Lippa teaches the liquid sample comprises anions, cations, and uncharged molecules each retained by the composition ([0063], benzo[a]pyrene, PhPh; [0002]; [0004]; [0045]; reading on claim 2). 

However, Lippa teaches a composition comprising a solid support with an exterior surface (abstract).  The solid support has a ligand covalently bound to the exterior surface (abstract).  Further, Lippa teaches that it is known in the art to use such compositions as solid support separation medium in chromatography columns ([0026]; [0042]).  Lippa teaches that such compositions are used for liquid chromatography to separate components ([0002]); appropriate compositions of separation medium are used based on different selectivities and modified surface for separation of components ([0003]); some compositions separate components on polarity and shape ([0004]; [0006]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a composition with a solid support comprising a polyhedral oligomeric silsequioxane moiety, as taught by Lichtenhan, into a separation medium in a chromatography column, as taught by Lippa, in order to separate components based on size and shape since the composition of Lichtenhan is a known composition for separation of components having different sizes. 
Lichtenhan does not explicitly teach the linker comprises RNC(O)NR’, OCH(OH)CH2NH or HNC(O)CH(CH2)CH2COOH, NHC(O), (O)CNH, NHC(O)O, OC(O)NH, or (CH2)oO.  Lichtenhan teaches the linker comprises OH groups, alkoxide groups, linear aliphatic groups with reactive 
As the gas diffusion and selectivity properties are variables that can be modified, among others, by adjusting the length and composition of the linker carbon chain, the precise linker carbon chain length and composition would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed length and composition of the linker carbon chain cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the length and composition of the linker carbon chain in the method of modified Lichtenhan to obtain the desired balance between the gas diffusion and selectivity properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claims 3-5, Lichtenhan teaches the linker comprises linear aliphatic groups (P4/L2-14).  Lichtenhan does not explicitly teach that the linker comprises 4 carbon atoms in sequence (claim 3), 8 carbon atoms in sequence (claim 4), or 10 carbon atoms in sequence (claim 5).  Lichtenhan teaches this structure forms a chemically precise building block with improve gas diffusion and selectivity properties (P4/L2-14).  
As the gas diffusion and selectivity properties are variables that can be modified, among others, by adjusting the length of the linker carbon chain, the precise linker carbon chain length would have been considered a result effective variable by one having ordinary skill in the art at In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 6, Lichtenhan teaches the linker comprises at least one heteroatom selected from N, O, S, and a combination thereof (P4/L2-14).
In regards to claim 8, Lichtenhan teaches the solid support is in particulate form (Table 1, “Particle Type”; P6).  Lichtenhan does not teach multiple support particles are disposed in a packed bed.  Lichtenhan teaches the compositions are used for separation of components based on size (P9, paragraph 3; P10, paragraph 2). 
Lippa teaches a composition comprising a solid support with an exterior surface (abstract).  The solid support has a ligand covalently bound to the exterior surface (abstract).  Lippa teaches it is known in the art to use particulate material in a packed bed as solid support for chromatography ([0042]).  Lippa teaches these materials are used for liquid chromatography to separate components ([0002]).  Lippa teaches these materials separate components based on polarity and shape ([0004]; [0006]). 
Since the prior art of Lippa recognizes the equivalency of solid supports such as flow-through monoliths and particulate packed beds in the field of chromatography and separation 
In regards to claim 9, Lichtenhan teaches the solid support comprises a member selected from silica, alumina, titania, zirconia, and a combination thereof (Table 1, “Particle Type”; P6). 
In regards to claim 10, Lichtenhan teaches the solid support comprises silica gel (Table 1, “Colloidal Silica”). 
In regards to claim 11, Lichtenhan teaches the solid support further comprises a plurality of pores each of which defines an interior space and the ligand is covalently bound to both the exterior surface and the interior space (P9, paragraphs 1-3). 
In regards to claim 12, Lichtenhan teaches at least two of the carbon atoms in sequence are part of a ring selected from substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, and substituted or unsubstituted cycloalkyl (claim 4). 
In regards to claim 13, Lichtenhan teaches the linker includes an ion exchange moiety (P4/L2-14). 
In regards to claim 14, Lichtenhan teaches one or more silicon atom of the POS is independently bonded to an R group selected from H, OH, unsubstituted alkyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroaryl, and substituted or unsubstituted heterocycloalkyl (P4/L2-14). 
claim 15, Lichtenhan teaches one or more silicon atom of the POS is independently bonded to an R group selected from alkyl or aryl carboxylic acid, alkyl or aryl sulfonate, alkyl or aryl imide, alkyl or aryl thiol, alkyl or aryl epoxide, fluoroalkyl, and PEG (claim 4). 
In regards to claim 16, Lichtenhan teaches one or more silicon atom of the POS is bonded to an R group independently selected from H, ethyl, i-butyl, i-octyl, cyclohexyl, cyclopentyl, phenyl, propylamino, glycidyl, propylmethacrylate, and vinyl (P4/L2-14). 
In regards to claim 17, Lippa teaches the liquid sample comprises at least one aromatic compound and an aqueous mobile phase ([0045]). 
In regards to claim 18-20, Lichtenhan teaches a method of separating analytes in a liquid sample (P9, paragraph 3; P10, paragraph 2; P2, paragraph 1).  
Lichtenhan teaches the composition comprising a solid support having an exterior surface (P2, paragraph 2; “surface modification agents” indicates an exterior surface; P9, paragraph 3).  Lichtenhan teaches a ligand comprising a polyhedral oligomeric silsesquioxane moiety (P2/L7-15; P9, paragraphs 1-3).  
Lichtenhan teaches a linker covalently bound to both the polyhedral oligomeric silsesquioxane moiety and the exterior surface of the solid support (P4/L2-14; claim 4).  Lichtenhan teaches the linker comprises sulfur and oxygen (claim 4; P4/L2-14, siloxy; reading on SCH2CH2CH2O).  Lichtenhan teaches the linker comprises linear aliphatic groups (P4/L2-14). Lichtenhan teaches this structure forms a chemically precise building block with improve gas diffusion and selectivity properties (P4/L2-14).  

As the gas diffusion and selectivity properties are variables that can be modified, among others, by adjusting the length and composition of the linker carbon chain, the precise linker carbon chain length and composition would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed length and composition of the linker carbon chain cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the length and composition of the linker carbon chain in the method of modified Lichtenhan to obtain the desired balance between the gas diffusion and selectivity properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lichtenhan teaches the POS moiety is grafted to the solid support through only a single locus; wherein the linker is interposed between the POS moiety and the solid support (Figure 2; drawings on far right; P2/L2-14; P3/L19-20; claim 4). 
Lippa teaches the liquid sample comprises anions, cations, and uncharged molecules each retained by the composition ([0063], benzo[a]pyrene, PhPh; [0002]; [0004]; [0045]). 

However, Lippa teaches a composition comprising a solid support with an exterior surface (abstract).  The solid support has a ligand covalently bound to the exterior surface (abstract).  Further, Lippa teaches that it is known in the art to use such compositions as solid support separation medium in chromatography columns ([0026]; [0042]).  Lippa teaches that such compositions are used for liquid chromatography to separate components ([0002]); appropriate compositions of separation medium are used based on different selectivities and modified surface for separation of components ([0003]); some compositions separate components on polarity and shape ([0004]; [0006]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a composition with a solid support comprising a polyhedral oligomeric silsequioxane moiety, as taught by Lichtenhan, into a separation medium in a chromatography column, as taught by Lippa, in order to separate components based on size and shape since the composition of Lichtenhan is a known composition for separation of components having different sizes. 
In regard to claim 22¸ Lichtenhan does not explicitly teach the linker comprises a first component Z is OCH(OH)CH2NH.  Lichtenhan teaches the linker comprises OH groups, alkoxide groups, linear aliphatic groups with reactive functionalities such as amines (P4/L4-14). 
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 24¸ Lichtenhan does not explicitly teach the linker comprises a first component Z is HNC(O)CH(CH2)CH2COOH.  Lichtenhan teaches the linker comprises peroxide (OOR) (P4/L4-14).  Lichtenhan teaches that the linker is NCO (P4/L4-14). Lichtenhan teaches the L groups comprise linear aliphatic groups with reactive functionalities (P4/L4-14).
A s the gas diffusion and selectivity properties are variables that can be modified, among others, by adjusting the length and composition of the linker carbon chain, the precise linker carbon chain length and composition would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed length and composition of the linker carbon chain cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 25¸ Lichtenhan does not explicitly teach the linker comprises a first component Z is SCH2CH2CH2O.  Lichtenhan teaches the linker comprises sulfides (claim 4).  Lichtenhan teaches the linker comprises oxide groups (P4/L4-14).  Lichtenhan teaches the L groups comprise linear aliphatic groups with reactive functionalities (P4/L4-14). 
As the gas diffusion and selectivity properties are variables that can be modified, among others, by adjusting the length and composition of the linker carbon chain, the precise linker carbon chain length and composition would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed length and composition of the linker carbon chain cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the length and composition of the linker carbon chain in the method of modified Lichtenhan to obtain the desired balance between the gas diffusion and selectivity properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. 
In regard to the applicants’ argument that the prior art fails to disclose the claimed linkage fragments; the Examiner does not find this persuasive.  See the rejection as noted above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777